This is a claim for damages for injuries received on December 1st, 1920, to the person and property of J. P. Kenyon, on a federal aid public highway, known as the Peoria road, running north of Springfield, by running into a large motor truck in the highway about the hour of 11:30 ]). m., there being no lights on the front or rear of said truck. The truck belonged to to the Department of the State Division of Highways and had been loaned by the highway department to some person to use in connection with his private business, in taking a load of coal from Springfield to Bloomington and the evidence and argument show that on account of the condition of the roads, he gave up his trip and sold the coal to a farmer and was returning to Springfield with the truck when the motor broke down. He then abandoned the car and left it at the side of the road, where the accident occurred. The Attorney General has filed a demurrer, setting up that the State is not liable because the doctrine of respondeat superior is not applicable to the State. This rule has been upheld in previous decisions of this Court and it is not necessary to cite any authorities. The evidence shows that the truck was not left in the highway by any agent of the State, but was left there by a person in no way connected with the State. We are clearly of the opinion that the State is not liable iii this case. The claim is therefore rejected.